 



EXHIBIT 10.1
CONSULTING AGREEMENT
     THIS CONSULTING AGREEMENT (this “Agreement”), made and entered into by and
between Artes Medical, Inc., doing business as Artes Medical, a Delaware
corporation qualified to do business in California (hereinafter “Company”) and
Adelbert Stagg Ph.D. (hereinafter referred to as “Consultant”) as of
September 18, 2007 (the “Effective Date”), with respect to the following facts:
RECITALS
     A. Consultant represents that it has expertise in the area of device
regulatory affairs and quality and is ready, willing, and able to provide
consulting assistance to the Company on the terms and conditions set forth
herein.
     B. Company, in reliance on Consultant’s representations, is willing to
engage Consultant as an independent contractor, and not as an employee, to
provide limited consultation services to the Company on the terms and conditions
set forth herein for the purpose of assisting the Company in the establishment
and oversight of procedures and systems required to ensure compliance with
applicable regulations in the areas of Regulatory Affairs and Quality.
     C. Consultant represents that he has expertise in the area of medical
device regulatory affairs and quality and is willing to provide assistance to
the Company as a consultant to the Company under the terms and conditions set
forth herein.
     In consideration of the obligations herein made and undertaken, as well as
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties, intending to be legally bound, covenant and agree as
follows:
AGREEMENT
1. Definitions
     1.1. “Company” means Artes Medical, and its employees, officers and
directors, agents, consultant or independent contractors who disclose
information to Consultant pursuant to this agreement.
     1.2. “Confidential Information” means all information and material which is
proprietary to Company, whether or not marked as “confidential” or “proprietary”
and which is disclosed to or obtained by Consultant, which relates to Company’s
past, present or future research, development or business activities.
Confidential Information is all information or materials prepared by or for
Company and includes, without limitation, all of the following: designs,
drawings, specifications, techniques, models, data, source code, object code,
documentation, diagrams, flow charts, research, development, processes,
procedures, “know-how,” new product or new technology information, product
prototypes, product copies, manufacturing, development or marketing techniques
and materials, development or marketing

- 1 -



--------------------------------------------------------------------------------



 



timetables, strategies related to customers, suppliers or personnel, pricing
policies and financial information, and other information of a similar nature,
whether or not reduced to writing or other tangible form, and any other Trade
Secrets or nonpublic business information. Confidential Information does not
include any information which (a) was in the lawful and unrestricted possession
of Consultant prior to its disclosure by Company, (b) is or becomes generally
available to the public by acts other than those of Consultant after receiving
it, or (c) has been received lawfully and in good faith by Consultant from a
third party who did not derive it from Company.
     1.3. “Trade Secrets” shall mean any scientific or technical data,
information, design, process, procedure, formula, or improvement that is
commercially valuable to the Company and is not generally known in the tissue
augmentation or collagen industry.
2. Scope of Services/Hours. Consultant shall provide advisory and consulting
services in the area of Regulatory Affairs and Quality and shall perform those
duties set forth on Exhibit A, attached hereto and incorporated herein by
reference. During the term of this Agreement, Consultant shall work
approximately one day per week for a period of six (6) months; and on and after
March 1, 2008, on an as-needed basis by the Company, except otherwise agreed in
writing by the parties amending this Agreement. Company specifically agrees that
Consultant may perform similar services for another entity so long as such
services do not violate the terms and conditions of this Agreement and all
exhibits thereto, or impede his ability to perform his duties hereunder.
3. Covenant Not to Compete. During the Term of this Agreement and for any
subsequent period of time during which Consultant continues to receive
compensation from Company, Consultant shall not, without the prior written
permission of the Company, directly or indirectly (a) render any services to any
person, firm or corporation engaged in any Competitive Business (as defined
below); (b) engage in any Competitive Business for his own account; (c) become
associated with or interested in any Competitive Business as an individual,
partner, shareholder, creditor, director, officer, principal, agent, employee,
trustee, consultant, advisor or in any other relationship of capacity;
(d) employ or retain, or have or cause any other person or entity to employ or
retain, any person who was employed or retained by Company or its affiliates
while the Consultant was employed by Company. However, nothing in this Agreement
shall preclude Consultant from investing his personal assets in the securities
of any Competitive Business if such securities are traded on a national stock
exchange or in the over-the-counter market if such investment does not result in
his beneficially owning, at any time, more than 4.9% of the publicity-traded
equity securities of such competitor. “Competitive Business” shall mean any
business or enterprise which (a) designs, sells, manufactures, markets and/or
distributes injectable material for soft tissue augmentation or (b) engages in
any other business in which the Company is or has been involved during the
twelve month period immediately prior to the termination of the Consultant’s
engagement.
4. Term And Termination
     4.1. Term. This Agreement shall commence on the Effective Date, and
continue for a period of two (2) years through September 1, 2009, unless earlier
terminated pursuant to the terms of this Agreement. The parties may amend this
Agreement to extend it for an additional

- 2 -



--------------------------------------------------------------------------------



 



period of time following the term of this Agreement if amended in writing and
signed by both parties.
     4.2. Termination for Breach. This Agreement may be terminated by either
party upon ten (10) days’ prior written notice, if the other party breaches any
term hereof and the breaching party fails to cure such breach within the ten-day
(10) period.
     4.3. Termination Without Cause. Subject to the terms of Section 5 below,
either party may terminate this Agreement at any time upon thirty (30) days’
advance written notice to the other party.
     4.4. Survival. In the event of any termination of this Agreement,
Sections 6, 7, 8, 9 and 10 hereof shall survive and continue in effect.
5. Compensation/Expenses.
     5.1. Fees. In consideration for Consultant’s consulting services to be
rendered hereunder, Company agrees to pay to Consultant the hourly sum of
$275.00 per hour up to a maximum aggregate amount of compensation of $228,000
during the term of this Agreement unless this Agreement is amended in writing by
the parties. Payment shall be made in arrears within fifteen (15) days of
receipt of the invoice from Consultant for such services, or on such terms that
the parties mutually agree. Consultant agrees to prepare records and
documentation to evidence services rendered as reasonably required by Company
for auditing or other business requirements. Company shall reimburse Consultant
for reasonable and necessary out-of–pocket expenses incurred by Contractor in
carrying out the duties of Consultant; provided however, that such expenses
shall be approved in advance by Company, and Consultant shall provide receipts
to the Company for such expenses prior to receipt of any reimbursement
hereunder.
     5.2. Vesting of Stock Options. Both parties acknowledge that the terms and
conditions of the Stock Option Agreements applicable to options held by
Consultant provide that so long as Consultant remains a consultant of the
Company, the options held by Consultant shall become vested and exerciseable as
set forth in Consultant’s Notice of Grant(s).
6. Independent Consultant. It is mutually understood, acknowledged, and agreed
that Consultant in entering into and performing its duties and obligations
hereunder is, and at all times shall be, an independent contractor and that the
interest and responsibility of Company is to assure that such duties and
obligations are carried out and performed in a manner which is consistent with
the provisions of this Agreement. Accordingly, (i) Company shall not otherwise
have and shall not otherwise exercise any control or direction over the means,
manner or method by which such duties and obligations of Consultant are carried
out and (ii) Company will not withhold on behalf of Consultant or otherwise for
income tax, social security, unemployment insurance or any like withholding
which is imposed by law or regulation, all such being the exclusive
responsibility of Consultant which Consultant hereby expressly agree to fully
discharge. No partnership, joint venture, agency or Company-employee
relationship is, is intended to be, or shall be construed to be, established by
this Agreement. Consultant shall have no power to bind the Company under any
contract, arrangement or agreement, and shall have no

- 3 -



--------------------------------------------------------------------------------



 



authority or power to negotiate terms of any financial agreement, equity or debt
issuance, or any other agreement between Company and any third party.
7. Ownership Rights
     7.1. General Property. As between Company and Consultant, all right, title,
and interest in and to the progress, systems, data, or materials used or
produced by Consultant in the performance of the services called for in this
Agreement shall remain or become the property of Company.
     7.2. Intellectual Property. Consultant agree that Company shall be entitled
to own and control all proprietary technology and all financial, operating,
training ideas, data, processes, procedures and materials, including works of
expression, all copyrights, all patent rights, and all trade secret rights in
such works that are developed, written, or conceived by Consultant during the
term of this Agreement, to the extent that they relate to the performance or the
requirements of this Agreement.
     7.3. Materials Furnished. All right, title, and interest in and to any
Confidential Information, mechanical drawings, sketches, documentation,
programs, systems, data, and materials furnished to Consultant by Company are
and shall remain the property of Company.
8. Confidentiality and Nondisclosure
     8.1. Consent to Disclose. Consultant will hold in complete confidence and
not disclose, produce, publish, permit access to, or reveal Confidential
Information disclosed hereunder, at any time prior to Company’s intentional
public disclosure of that information, without the express prior written consent
of Company.
     8.2. Exhibit B. Consultant has executed the Company’s form of Proprietary
Information and Inventions Agreement as of the date of this Agreement, which is
attached as Exhibit B and incorporated herein by this reference.
     8.3. Remedies. Consultant agrees that Company’s Confidential Information
has been developed or obtained by the investment of significant time, effort and
expense and provides Company with a significant competitive advantage in its
business. If Consultant fails to comply with any obligations hereunder,
Consultant agrees that Company will suffer immediate, irreparable harm for which
monetary damages will provide inadequate compensation. Accordingly, Consultant
agrees that Company will be entitled, in addition to any other remedies
available to it, at law or in equity, to seek immediate injunctive relief to
specifically enforce the terms of this Agreement.
9. Consultant Warranties. Consultant warrant that Consultant’s performance of
the services called for by this Agreement do not and will not violate any
applicable law, rule, or regulation; any contracts with third parties; or any
third-party rights in any patent, trademark, copyright, trade secret, or similar
right.
10. Indemnification. Consultant hereby indemnifies and agrees to hold harmless
Company, its directors, officers, employees and agents from and against any and
all claims, demands, and

- 4 -



--------------------------------------------------------------------------------



 



actions, and any liabilities, damages, or expenses resulting therefrom,
including court costs and reasonable attorney fees, arising out of or relating
to the negligent or intentional acts or omissions by Consultant hereunder or any
breach of the warranties made by Consultant pursuant to Section 8 hereof.
Consultant’s obligations under this section shall survive the termination of
this Agreement for any reason. Company agrees to give Consultant prompt notice
of any such claim, demand, or action and shall, to the extent Company is not
adversely affected, cooperate fully with Consultant in defense and settlement of
said claim, demand, or action. Company hereby indemnifies and agrees to hold
harmless Consultant, its officers, directors, employees and agents from and
against any and all claims, demands, and actions, and any liabilities, damages,
or expenses resulting therefrom, including court costs and reasonable attorney
fees, (“Losses”) arising out of or relating to this Agreement, except to the
extent that such Losses are caused in whole or in part by the acts or omissions
of Consultant. Company’s obligations under this section shall survive the
termination of this Agreement for any reason. Consultant agrees to give Company
prompt notice of any such claim, demand, or action and shall, to the extent
Consultant is not adversely affected, cooperate fully with Company in defense
and settlement of said claim, demand, or action.
11. Miscellaneous.
     11.1. Relationship of the Parties. Consultant is and shall be an
independent contractor to Company, and nothing herein shall be deemed to cause
this Agreement to create an agency, partnership, or joint venture between the
parties. Nothing in this Agreement shall be interpreted or construed as creating
or establishing the relationship of employer and employee between Company and
either Consultant or any employee or agent of Consultant.
     11.2. Remedies. All remedies available to either party for one or more
breaches by the other party are and shall be deemed cumulative and may be
exercised separately or concurrently without waiver of any other remedies.
     11.3. Entire Agreement, Modifications. This Agreement, together with
exhibits and schedules attached hereto, contains the entire agreement between
the parties hereto with respect to the transactions contemplated hereby, and
contains all of the terms and conditions thereof and supersedes all prior
agreements and understandings relating to the subject matter hereof. No changes
or modifications of or additions to this Agreement shall be valid unless the
same shall be in writing and signed by each party hereto.
     11.4. Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any one or more of the
provisions hereof shall not affect the validity and enforceability of the other
provisions hereof.
     11.5. Assignment. Company may assign or otherwise transfer its rights or
obligations hereunder to any affiliated entity, or any entity which shares or
which is subject to common control. Except as set forth herein, no party to this
Agreement may, voluntarily or by operation of law, assign or otherwise transfer
any of his, her or its rights or obligations under this Agreement, without
obtaining the prior written consent of the other party hereto, which may be
unreasonably withheld. Any attempted assignment in violation of this Agreement
shall be void and of no effect.

- 5 -



--------------------------------------------------------------------------------



 



     11.6. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties, their successors and assigns.
     11.7. Waivers. No waiver of any of the provisions of this Agreement shall
be deemed to be or shall constitute a waiver of any other provision of this
Agreement, whether or not similar, nor shall any waiver constitute a continuing
waiver. No waiver of any provision of this Agreement shall be binding on the
parties hereto unless it is executed in writing by the party making the waiver.
     11.8. Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given on the date of delivery if delivered personally to the party to whom
notice is to be given, or on the third (3rd) day after mailing if mailed to the
party to whom notice is given, by first class mail, registered or certified,
postage prepaid, and properly addressed as set forth below on the signature
page. Either party may change the address to which notices to such party are to
be addressed by giving the other party hereto written notice of such change in
the manner herein set forth.
     11.9. Arbitration. In the event a dispute concerning the payment of fees to
the Consultant arises under the terms of this Agreement, such dispute shall be
submitted by the parties to arbitration. Arbitration proceedings may be
commenced by either party giving the other party written notice thereof and
proceeding thereafter in accordance with the rules and procedures of the
American Arbitration Association. Any such arbitration shall take place before a
single arbitrator only in San Diego, California. Any such arbitration shall be
governed by and subject to the application laws of the State of California
(including the discovery provisions of the California Civil Code and the
California Code of Civil Procedure, including specifically Section 1283.05 of
the California Code of Civil Procedure) and the then prevailing rules of the
American Arbitration Association. The arbitrator’s award in any such arbitration
shall be final and binding, and a judgment upon such award may be enforced by
any court of competent jurisdiction. Relief for all other disputes, including
but not limited to intellectual property disputes, shall not be covered by this
arbitration provision and relief shall be limited to that provided by a court of
competent jurisdiction.
     11.10. Attorneys’ Fees. If either party hereto commences an arbitration or
other action against the other party to enforce any of the terms hereof or
because of the breach by such other party of any of the terms hereof, the
prevailing party shall be entitled, in addition to any other relief granted, to
all costs and expenses incurred by such prevailing party in connection with such
action, including, without limitation, all reasonable attorneys’ fees, and a
right to such costs and expenses shall be deemed to have accrued upon the
commencement of such action and shall be enforceable whether or not such action
is prosecuted to judgment.
     11.11. No Third-Party Benefits. None of the provisions of this Agreement
shall be for the benefit of, or enforceable by, any third-party beneficiary.
     11.12. Governing Law. This Agreement is made and shall be governed by, and
construed and enforced in accordance with, the internal laws of the State of
California, without regard to the conflict of laws principles thereof, as the
same apply to agreements executed solely by residents of California and wholly
to be performed within California.

- 6 -



--------------------------------------------------------------------------------



 



     11.13. Construction. In the interpretation and construction of this
Agreement, the parties acknowledge that the terms hereof reflect extensive
negotiations between the parties and that this Agreement shall not be deemed,
for the purpose of construction and interpretation, that either party drafted
this Agreement.
     11.14. Venue; Submission to Jurisdiction. Each of the parties submits to
the jurisdiction of any state or federal court sitting in San Diego County,
California, in any action or proceeding arising out of or relating to this
Agreement, agrees that all claims in respect of the action or proceeding may be
heard and determined in any such court, and agrees not to bring any action or
proceeding arising out of or relating to this Agreement in any other court. Each
of the parties waives any defense of inconvenient forum to the maintenance of
any action or proceeding so brought and waives any bond, surety, or other
security that might be required of any other party with respect thereto.
[the remainder of this page left intentionally blank]

- 7 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

          COMPANY:    
 
        Artes Medical, Inc.    
 
       
By:
   /s/ CHRISTOPHER J. REINHARD    
 
       
Name:
   Christopher J. Reinhard    
 
       
Title:
   Executive Chairman    
 
 
 
   
Address:
       5870 Pacific Center Blvd    
 
       San Diego, CA 92121    
 
        CONSULTANT:    
 
       
By:
  /s/ ADELBERT STAGG, PH.D.    
 
       
 
  Adelbert Stagg, Ph.D., an Individual    
 
       
Address:
        53 Monticello    
 
       Irvine, CA 92620    

- 8 -



--------------------------------------------------------------------------------



 



Exhibit A
(Scope of Duties)
Consultant shall perform his consulting duties under the general oversight of
the Company’s Chief Executive Officer.
Duties shall include the following as requested by the CEO:
To assess, advise and assist the Company in the area of regulatory affairs for
compliance with state, federal and international regulations related to the
products of Artes Medical including without limitation, regulatory intelligence
on changes to regulations that impact the Company, the content and preparation
of regulatory submissions, and other communications and interactions with
regulatory agencies.
To advise the Company on establishing quality systems for compliance with state
and federal medical device regulations including without limitation, complaint
handling, medical device reporting, problem reporting and safety surveillance
(vigilance) requirements to assure that the Company is in compliance with
regulatory requirements under federal and state law, rules and regulations.
To periodically assess, advise and otherwise assist Artes Medical in relation to
continued compliance with regulations related to the quality assurance
activities described above.

- 9 -



--------------------------------------------------------------------------------



 



EXHIBIT B
(Proprietary Information and Inventions Agreement)
PROPRIETARY INFORMATION
AND INVENTIONS AGREEMENT
The following confirms and constitutes an agreement (this “Agreement”) between
Artes Medical, Inc., a Delaware corporation (the “Company”) and me. In
consideration of my employment or consulting relationship with the Company (the
“Service Relationship”), I hereby agree as follows:
1. I understand that the Company possesses and will possess Proprietary
Information (as defined herein) which is important to its business. For purposes
of this Agreement, “Proprietary Information” is information that was or will be
developed, created, or discovered by or on behalf of the Company, or which
became or will become known by, or was or is conveyed to the Company, which has
commercial value in the Company’s business. “Proprietary Information” includes,
but is not limited to, information about manuals, procedures, client lists
(including the identity of the clients on such lists and any contact and other
information compiled by the Company related to such clients), utilization data,
lead lists, trade secrets, source code, object code, computer programs, designs,
technology, ideas, know-how, processes, compositions, data, techniques,
improvements, inventions (whether patentable or not), works of authorship,
business and product development plans, customers and other information
concerning the Company’s actual or anticipated business, research or
development, or which is received in confidence by or for the Company from any
other person. I understand that the Service Relationship creates a relationship
of confidence and trust between the Company and me with respect to Proprietary
Information.
2. I understand that the Company possesses or will possess “Company Materials”
which are important to its business. For purposes of this Agreement, “Company
Materials” are documents or other media or tangible items that contain or embody
Proprietary Information or any other information concerning the business,
operations or plans of the Company, whether such documents have been prepared by
me or by others. “Company Materials” include, but are not limited to,
blueprints, drawings, photographs, charts, graphs, notebooks, client lists
(including the identity of the clients on such lists and any contact and other
information compiled by the Company related to such clients), lead lists,
manuals, computer disks, tapes or printouts, sound recordings and other printed,
typewritten or handwritten documents, as well as samples, products and the like.
3. In consideration of the Service Relationship, I hereby agree as follows:
(a) All Proprietary Information and all title, patents, patent rights,
copyrights, trade secret rights, and other intellectual property and rights
anywhere in the world (collectively “Rights”) in connection therewith shall be
the sole property of the Company. I hereby assign to the Company any Rights I
may have or acquire in such Proprietary Information, including Rights to
Proprietary Information created or produced by me, or assigned to me by a third
party under a valid assignment, on behalf of the Company and for the Company’s
benefit prior to commencement of the Service Relationship, whether or not other
consideration has been paid for such Rights. At all times, both during the
Service Relationship and after its termination, I will keep in confidence and
trust and will not use or disclose any Proprietary Information or anything
relating to it without the prior written consent of an officer of the Company,
except as required in connection with the performance of my duties for the
Company. Disclosure restrictions of this Agreement shall not apply to any
information (i) that is generally known to the public through no fault of mine
or (ii) that I am required to disclose by law or court order; provided, however,
that I use diligent efforts to limit disclosure and provide the Company with
advanced notice of such law or court order requiring notice. I understand that
nothing contained herein will prohibit an employee from disclosing to anyone the
amount of his or her wages.

- 10 -



--------------------------------------------------------------------------------



 



(b) All Company Materials shall be the sole property of the Company. I agree
that during my Service Relationship, I will not remove any Company Materials
from the business premises of the Company or deliver any Company Materials to
any person or entity outside the Company, except as required in connection with
the performance of my duties for the Company. I further agree that, immediately
upon the termination of the Service Relationship by me or by the Company, for
any reason (or during the Service Relationship, if so requested by the Company),
I will return, at the Company’s expense, all Company Materials, apparatus,
equipment and other physical property, or any reproduction of such property,
excepting only (i) my personal copies of records relating to my compensation;
(ii) my personal copies of any materials previously distributed generally to
stockholders of the Company; and (iii) my copy of this Agreement.
(c) I will promptly disclose in writing to an officer of the Company or any
person or persons designated by the Company’s Board of Directors, all
“Inventions” (which term includes improvements, inventions, works of authorship,
trade secrets, technology, clinical protocols, procedures, computer programs,
formulas, compositions, ideas, designs, processes, techniques, know-how and
data, whether or not patentable) made or conceived or reduced to practice or
developed by me, either alone or jointly with others, during the term of the
Service Relationship which (i) are made wholly or partially with Proprietary
Information of the Company; or (ii) which are developed partially, or wholly in
the course of providing services pursuant to the Service Relationship; or
(iii) relate at the time of conception or reduction to practice to the Company’s
business which involve the use of the Company’s Proprietary Information.
(d) I agree that all Inventions which I make, conceive, reduce to practice or
develop (in whole or in part, either alone or jointly with others) during the
Service Relationship, which (i) are made wholly or partially with Proprietary
Information of the Company; or (ii) which are developed partially, or wholly in
the course of providing services pursuant to the Service Relationship; or
(iii) relate at the time of conception or reduction to practice to the Company’s
business which involve the use of the Company’s Proprietary Information, shall
be the sole property of the Company to the maximum extent permitted by
Section 2870 of the California Labor Code, a copy of which is attached and I
hereby assign such Inventions and all Rights therein to the Company. The Company
shall be the sole owner of all Rights in connection therewith. No assignment in
this Agreement shall extend to inventions, the assignment of which is prohibited
by Labor Code Section 2870.
(e) I agree to perform, during and after the Service Relationship, all acts
deemed reasonably necessary or desirable by the Company to permit and assist it,
at the Company’s expense, in evidencing, perfecting, obtaining, maintaining,
defending and enforcing the Company’s Rights and/or my assignment with respect
to any Inventions in any and all countries. Such acts may include, but are not
limited to, execution of documents and assistance or cooperation in legal
proceedings. I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agents and attorneys-in-fact to act for and
in my behalf and instead of me, to execute and file any documents and to do all
other lawfully permitted acts to further the above purposes with the same legal
force and effect as if executed by me.
(f) Any assignment of copyright hereunder includes all rights of paternity,
integrity, disclosure and withdrawal and any other rights that may be known as
or referred to as “moral rights” (collectively “Moral Rights”). To the extent
such Moral Rights cannot be assigned under applicable law and to the extent the
following is allowed by the laws in the various countries where Moral Rights
exist, I hereby waive such Moral Rights and consent to any action of the Company
that would violate such Moral Rights in the absence of such consent. I will
confirm any such waivers and consents from time to time as requested by the
Company.
(g) To avoid any confusion, I may, at my option, attach hereto a list of
existing Inventions to which I claim ownership as of the date of this Agreement
and that I desire to specifically clarify are not subject to this Agreement.
(h) I represent that my performance of all the terms of this Agreement will not
breach any agreement to keep in confidence proprietary information acquired by
me in confidence or in trust prior to the Service

- 11 -



--------------------------------------------------------------------------------



 



Relationship. I have not entered into, and I agree I will not enter into, any
agreement either written or oral in conflict herewith or in conflict with the
Service Relationship.
4. I agree that this Agreement is not an employment contract and that I have the
right to resign and the Company has the right to terminate the Service
Relationship at any time, for any reason, with or without cause, subject to the
terms and conditions set forth otherwise in the agreement that creates the
Service Relationship.
5. I recognize that, in the course of the Service Relationship I will have
access to confidential information regarding the identity of Company clients as
well as other client-specific information, including information regarding
contracts with the Company. I therefore agree that during the Service
Relationship and for a period of two (2) years following the cessation of the
Service Relationship, I will not, in my individual capacity or as agent for or
representative of another person or entity, directly or indirectly solicit,
encourage, induce or attempt to induce any person who is a customer with a
contractual relationship with the Company to cease doing business with the
Company. I agree that a violation of the foregoing non-solicitation obligations
will constitute a material breach of this Agreement.
6. I agree that this Agreement does not purport to set forth all of the terms
and conditions of the Service Relationship, and that as an employee of and/or
consultant to the Company I have obligations to the Company which are not set
forth in this Agreement.
7. I agree that my obligations under paragraphs 3(a) through 3(e) and paragraph
3(g) of this Agreement shall continue in effect after termination of the Service
Relationship, regardless of the reason or reasons for termination, and whether
such termination is voluntary or involuntary on my part, and that the Company is
entitled to communicate my obligations under this Agreement to any future
employer or potential employer of mine.
8. I agree that any dispute in the meaning, effect or validity of this Agreement
shall be resolved in accordance with the laws of the State of California without
regard to the conflict of laws provisions thereof. I further agree that if one
or more provisions of this Agreement are held to be illegal or unenforceable
under applicable California law, such illegal or unenforceable portion(s) shall
be limited or excluded from this Agreement to the minimum extent required so
that this Agreement shall otherwise remain in full force and effect and
enforceable in accordance with its terms.
9. I acknowledge that any disclosure or unauthorized use of Proprietary
Information will constitute a material breach of this Agreement and cause
substantial harm to the Company for which damages would not be a fully adequate
remedy, and, therefore, in the event of any such breach, in addition to other
available remedies, the Company shall have the right to seek injunctive relief
to enforce the terms of this Agreement.
10. Any disagreement between the parties relating to any interpretation,
construction, performance or breach of this Agreement, shall be settled by
arbitration to be held in San Diego County, California, in accordance with the
rules then in effect of the American Arbitration Association. The arbitrator may
grant injunctions or other relief in such dispute or controversy. The decision
of the arbitrator shall be final, conclusive and binding on the parties to the
arbitration. Judgment may be entered on the arbitrator’s decision in any court
having jurisdiction. The Company and I shall each pay one-half of the costs and
expenses of such arbitration, and each of us shall separately pay our counsel
fees and expenses.
11. This Agreement shall be effective as of the date I execute this Agreement
and shall be binding upon me, my heirs, executors, assigns, and administrators
and shall inure to the benefit of the Company, its subsidiaries, successors and
assigns.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

- 12 -



--------------------------------------------------------------------------------



 



          12. This Agreement can only be modified by a subsequent written
agreement executed by a duly authorized officer of the Company and me.

                 
Dated: September 18, 2007
     
 
(Signature)    
 
               
 
               
 
          Adelbert Stagg, Ph.D., an Individual    
 
                ACCEPTED AND AGREED TO:            
 
                ARTES MEDICAL, INC.            
 
               
By:
               
 
 
 
           
Its:
               
 
               

- 13 -



--------------------------------------------------------------------------------



 



ATTACHMENT A

     
Artes Medical, Inc.
   
 
   
 
   
 
   
 
   
Ladies and Gentlemen:
   

     1. The following is a list of Inventions relevant to the subject matter of
the services I will be providing Artes Medical, Inc. (the “Company”) that have
been made or conceived or first reduced to practice by me alone or jointly with
others prior to the Service Relationship that I desire to clarify are not
subject to the Company’s Proprietary Information and Inventions Agreement.

         
 
      No Inventions
 
       
 
       
 
      See below:
 
       
 
       
 
      Additional sheets attached 

     2. I propose to bring to the Service Relationship the following materials
and documents of a former employer:

         
 
      No materials or documents
 
       
 
       
 
      See below:
 
       
 
       
Date:                                         
       
 
       
 
      (Signature)
 
       
 
       
 
      (Print or Type Name)

- 14 -



--------------------------------------------------------------------------------



 



ATTACHMENT B
Section 2870. Application of provision providing that employee shall assign or
offer to assign rights in invention to employer.
(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:
               (1) Relate at the time of conception or reduction to practice of
the invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or
               (2) Result from any work performed by the employee for his
employer.
(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

- 15 -